FfUIB IN
                                                                                      The §6Uftsf Appeals
                      RECEIVED \H                                                         Sixth DfStffet
                    The Court of Aopeals
                        Sixth District
                                                                                               1 9 2015
                        MAY 1 9 2015
                                                   No. 2014-402                        Texarkana, W$m$
                  Texarkana, Texas . -                                              Debra K.*iift^,    applicable to all entities, of, among other things: (a) the commencement or continuation of a

    judicial, administrative, or other action or proceeding against the Debtors (i) that was or could

    have been commenced beforethe commencement of the Debtors' cases; or (ii) to recover a claim

    against the Debtors that arose before the commencement of the Debtors' cases; (b) the

    enforcement, against the Debtors or against any property of the Debtors' bankruptcy estates, of a

    judgment obtained before the commencement of the Debtors' cases; or (c) any act to obtain

    possession of property of or from the Debtors' bankruptcy estates, or to exercise control over

    property of the Debtors' bankruptcy estates.2 No order has been entered in the bankruptcy case

    granting relief from the automatic stay with respect to the above-captioned proceeding.

           PLEASE TAKE FURTHER NOTICE that additional information regarding the status

    of the Debtors' chapter 11 cases may be obtained by (i) reviewing the docket of the Debtors'

    chapter 11 cases at http://www.deb.uscourts.gov/ (PACER login and password required) or at the

    website of the Debtors' proposed claims and noticing agent at http://www.efhcaseinfo.com, or

    (ii) contacting any of the following proposed co-counsel for the Debtors:

                 Chad J. Husnick                              Brian E. Schartz
                 Kirkland & Ellis LLP                         Kirkland & Ellis LLP
                 300 North LaSalle                            601 Lexington Avenue
                 Chicago, Illinois 60654                      New York, New York 10022
                (312)862-2009                                 (212)446-5932


                Mark D. Collins
                Daniel J. DeFranceschi
                Jason M. Madron
                Richards, Layton & Finger, P.A.
                920 North King Street
                Wilmington, Delaware 19801
                (302)651-7700

2
      Nothing herein shall constitute a waiver of the right to assert any claims, counterclaims, defenses, rights of
      setoff or recoupment or any other claims of the Debtors against any party to the above-captioned case. The
      Debtors expressly reserve the right to contest any claims which maybe asserted against theDebtors.



                                                        -2-
                          Respectfully Submitted,

                          Jackson, Sjoberg, McCarthy & Townsend, LLP

                          David E. Jackson
                          State Bar No. 10458500
                          ujackson@jacksonsjoberg.com

                          Marc O. Knisely
                          State Bar No. 116114500
                          mknisely(ffjjacksonsjoberg.com

                          711 W. 7th Street
                          Austin TX 78701
                          (512)472-7600
                          (512) 225-5565 FAX




                          By:.    [(fam^eX                                      CERTIFICATE OF SERVICE


        I, David E. Jackson, certify that on the T^day of January, 2015, caused to be served,
as shown below, a true and correct copy of the foregoing Notice of Suggestion on Pendency of
Bankruptcyfor Energy Future Holdings Corp., et al. and Automatic Stay ofProceedings, on the
parties listed below.

       Billie J. Murphy Tremble
       2806 Evans Street
       Marshall, Texas 75670
       Via regular mail and
       Certified Mail, RRR
       70132250000048069281


       Sharon Trimble Donaldson
       2010WineberryDr
       Katy, TX 77450
       Via regular mail and
       Certified Mail, RRR
       70121010000343826211


       Selia Trimble Shawkey
       712 South 37th Street
       San Diego, CA 92113
       Via regular mail and
       Certified Mail, RRR
       70121010000343826228


       Wilmer Forrest Tremble, Jr.
       3614 Sheldon
       Pearland, TX 77584
       Via regular mail and
       Certified Mail, RRR
       70121010000343826303




                                                  David E. Jackso




                                            -4-
                                                                                               EXHIBIT A


                                                      Voluntary Petition of Energy Future Holdings Corp.
                                                        . Under Chapter 11 of the Bankruptcy Code

                                              Case 14-10979                          Doc 1               Filed 04/29/14                     Page 1 of 29
    Bl {Official Form 1) (04/13)

                                        United States Bankruptcy c o u r t
                                               D i s t r i c t o r Delaware                                                                 -= "j ^*!?"-r-'71'-KV-=- =:-~ - ': -"^.^^^WJ^""'*1«V1R*:"lC""^r*^?pSl:-"'-'"!-"'[''•'. -'-"•
    Name of Debtor (if individual, enter Last, First, Middle):                                           Name of Joint Debtor (Spouse) (Last, First, Middle):
    Energy Future Holdings Corp.
    All Other Names used by the Debtor in the last 8 years                                               AH Other Names used by the Joint Debtor in the last 8 years
    (include married, maiden, and trade names): Sec Rider 1                                                  (include married, maiden, and trade names);

    Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITJNyComplete FTN                         Last four digits of Soc. Sec. or Individual-Taxpayer I.D. (ITTNyComplete EIN
    (if more than one, state all): XX-XXXXXXX                                                            (if more than one, state all):
    Street Address of Debtor (No. and Street, City, and State):                                          Street Address of Joint Debtor (No. and Street, City, and State):
    Energy Plaza
    1601 Bryan Street
    Dallas, Texas
                                                                                fclPCOPE 7520l|                                                                                                                   [ZIP COPE
    County of Residence or of the Principal Place of Business: Dallas                                    County of Residence or of the Principal Place of Business:
    Mailing Address of Debtor (if different from street address):                                        Mailing Address of Joint Debtor (if different from street address):

                                                                             {SIP CODE __            j                                                                                                            [ZIP CODE
    Location of Principal Assets of Business Debtor (if different from street address above):
                                                                                                                                                                                                                  |ZIP CODE
                          Type of Debtor                                                      Nature of Business                                  Chapter of Bankruptcy Code Under Which the
                      (Form of Organization)                                (Check one box.)                                                                     Petition is Filed (Chock one box.)
                         (Check one box.)
                                                                            •     Health Care Business
                                                                                                                                            •       Chapter          7                      •         Chapter IS Petition for
    D    Individual (includes Joint Debtors)                                •     Single Asset Real Estate as defined in 11                 D       Chapter          9                                Recognition of a Foreign
         See Exhibit D on page 2 ofthis form.                                     U.S.C. § 101(51B)
                                                                                                                                            H       Chapter          11                               Main Proceeding
          Corporation (includes LLC and LLP)                                •     Railroad
          Partnership                                                       •     Stockbroker
                                                                                                                                            •       Chapter          12                     •         Chapter 15 Petition for
                                                                                                                                            •       Chapter          13                               Recognition of a Foreign
          Other (If debtor is not one of the above entities,                •     Commodity Broker
                                                                                                                                                                                                      Norma in Proceeding
         check this box and state type of entity below.)                    •     Clearing Bank
                                                                            B     Other: Energy
                      Chapter IS Debtors                                                      Ta«-E*empt Entity                                                                  Nature o( Debts
                                                                                          (Check box, if applicable.)                                                            (Check one box.)
    Country of debtor's center of main interests:
                                                                                   Debtor is a tax-exempt organization                              Debts are primarily consumer                                                Debts are
    Each country in which a foreign proceeding by,                                 under title 26 of the United States Code                         debts, defined in 11 U.S.C. §                                               primarily
    regarding, or against debtor is pending:                                                                                                         101(8) as "incurred by an
                                                                                   (the Internal Revenue Code).                                                                                                                 business
                                                                                                                                                     individual primarily for a                                                 debts.
                                                                                                                                                    personal, family, or household
                                                                                                                                                     purpose"
                                Filing Fee (Check one box.)                                                                                         Chapter 11 Debtors
    S    Full Filing Fee attached.                                                                       Check one box:
                                                                                                         D        Debtor is a small business debtor as defined in 11 U.S.C. § 101(5ID).
    •    Filing Fee to be paid in installments (applicable to individuals only). Must                    E        Debtor is not a small business debtor as defined in 11 U.S.C. § 101(51D).
         attach signed application for the court's consideration certifying that the
         debtor is unable to pay fee except in installments. Rule 1006(b). See                           Check if:
         Official Form 3A.                                                                               O        Debtor's aggregate nonconlingent liquidated debts (excluding debts owed to
                                                                                                                  insiders or affiliates) are less than $2,490,925 (amount subject to adjustment
•        Filing Fee waiver requested (applicable to chapter 7 individuals only).                                  on 4/01/16 and every throe years thereafter,).
         Must attach signed application for the court's consideration. See Official
         Form 3B.                                                                                        Check nil applicable boxes:
                                                                                                         •        A plan is being filed with this petition.
                                                                                                         Q        Acceptances of the plan were solicited prepetition from one or more classes of
                                                                                                                  creditors, in accordance with 11 U.S.C. § 1126(b).
S ta tis ti c al/A d mi n is (rativ e In forma tion                                                                                                                                                          THIS SPACE IS
IS)      Debtor estimates that funds will be available for distribution to unsecured creditors.                                                                                                              FOR COURT USE
•        Debtor estimates that, after any exempt property is excluded and administrative expenses paid, there will be no funds available for                                                                 ONLY
         distribution to unsecured creditors.
Estimated Number of Creditors (on a consoli dated basil)
D                 D                 a                 •             •                 D                  D                                          •
1-49              50-99             100-199           200-999       1,000-5,000       5,001-             10.001-            25,001-50.000           50.001-                        O-cr
                                                                                      10.000             25,000                                     100,000                         100,000
Estimated Assets (on a consolidated basis)
•                 •                •                  O             D                 a                  •                  a                       D
SO to             SS0,001 to       SI00,001 to        S500.001      SI,000.001        SI 0,000,001       S50.000.001        SI 00,000,001           S500.000.001                   More than
SSO.OOO           S! 00,000        S5 00.000          to SI         to $10            toSSO              to SI00            1OS50O million          to SI billion
                                                                                                                                                                                   SI billion
                                                      million       million           million            million
Estimated Liabilities (on a consolidated basis)
O                 D                •                  a                 •                 D                   D                 a                       D
$0to              550,001 to       SI 00,001 to       SS00.001 to       $1,000,001        SI 0.000,001        S50.000.001       si 00,000,001       S 5 00,000.001                More than
450,000           5100,000         5500,000           SI million        toSlO             toSSO               toSlOO            to S500              to SI billion
                                                                                                                                                                                  SI billion
                                                                        million           million             million           million




                                                                                                     -5-
                                        Case 14-10979                     Doc 1           Filed 04/29/14                   Page 2 of 29
Bl (Official Form 0(04/13)                                                                                                                                                  Page 2
Voluntary Petition                                                                             Name of Deblor(s):
(This page mvst be completed andfiled in every case.)                                          Energy Future Holdings Corp.
                                     All Prior Bankruptcy Cases Filed Within Lasts Years (If more than two, attach additional sheet.)
Location                                                                                       Case Number:                                Date Filed:
Where Filed:

Location                                                                                       Case Number:                                Date Filed:
Where Filed:

                      Pending Bankruptcy Case Filed by any Spouse, Partner, or Affiliate of this Debtor (If more than one, attach additional sheet.)
Name of Debtor: See attached Schedule 1                                                        Case Number                                 Date Filed:
District: District of Delaware                                                                 Relationship:                               Judge:

                                      Exhibit A                                                                                    Exhibit B
(To be completed if debtor is required to file periodic reports (e.g., forms tOK and                                (To be completed if debtor is an individual
10Q) with the Securities and Exchange Commission pursuant to Section 13 or                                          whose debts are primarily consumer debts.)
15(d) of the Securities Exchange Act of 1934 and is requesting relief under
chapter 11.)                                                                                   I, the attorney for the petitioner named in the foregoing petition, declare that I
                                                                                               have informed the petitioner that [he or she] may proceed under chapter 7, I], 12,
                                                                                               or 13 of title 11, United States Code, and have explained the relief available under
                                                                                               each such chapter. 1 further certify that I have delivered to the debtor the notice
                                                                                               required by 11 U.S.C. § 342(b).
      Exhibit A is attached and made a part of this petition
                                                                                                   Signature of Attorney forDebtors)         (•?.?'*;?,
                                                                                      Exhibit C
Does Ihedebtorownor have possession of any property that posesor is allegedto pose a threat of imminentand identifiable harm to publichealthor safety?
•     Yes, and Exhibit C is attached and made a part of this petition
S     No, and Exhibit C is attached with further comments.


                                                                                      Exhibit D
(To be completed by every individualdebtor. If a joint petition is filed, eacb spouse must complete and attach a separate Exhibit D.)
D     Exhibit D, completed and signed by the debtor, is attached and made a part of this petition.
If this is a joint petition:
D     Exhibit D, also completed and signed by ihc joint debtor, is attached and made a part of this petition.

                                                                    Information Regarding the Debtor - Venue
                                                                             (Check any applicable box.)
             D     Debtor has beendomiciled or has had a residence, principal placeof business, or principal assets in this District for 180days immediately preceding
                   the date ofthis petition or for a longer part of such 180 days than in any other District.
             O     There is a bankruptcy case concerning debtor's affiliate, general partner, or partnership pending in this District.
             D     Debtor is a debtor in a foreign proceeding and has its principal place of business or principal assets in the United Slates in this District, or has no
                   principal place of business or assets in the United States but is a defendant in an action or proceeding [in a federal or state court] in this District, or the
                   interests of the parties will be served in regard to the relief sought in [his Distt ict.

                                                 Certification by a Debtor Who Resides as a Tenant of Residential Property
                                                                        (Check all applicable boxes.)

            •      Landlord has a judgment against the debtor for possession of debtor's residence. (If box checked, complete the following.)

                                                                                                   (Name of landlord that obtained judgment)



                                                                                                   (Address of landlord)
            O     Debtorclaimsthat underapplicablenonbankruplcy law,there are circumstances under whichthe debtorwouldbe permitted to cure the entire monetary
                  default that gave rise to the judgment for possession, after the judgment for possession was entered, and
            D     Debtorhas included with this petitionthe depositwiththe court of any rem that would becomedue duringthe 30-day periodafter the filingof the
                   petition.

            n     Debtor certifies that he/she has served the Landlord with this certification. (11 U.S.C. § 362(1)).
                                      Case 14-10979                     Doc 1           Filed 04/29/14                Page 3 of 29




Bl (Official Form 1) (04/13)                                                                                                                                          Page 3
Voluntary Petition                                                                      Name of Debtov(s):
(This page must be completed andfiled in every case.)                                   Energy Future Holdings Corp.
                                                                                 Signatures

                    Signature^) of Debtor(s) (Individual/Joint)                                               Signature of a Foreign Representative

I declare under penalty ofpcrjuiy that the information provided in this petition is     1 declare under penally of perjury that the information provided in this petition is
true and correct.                                                                       true and correct, that 1 am the foreign representative of a debtor in a foreign
[If petitioner is an individual whose debts arc primarily consumer debis and has        proceeding, and thai 1 am authorized to file this petition.
chosen to file under chapter 7J I cm aware that I may proceed under chapter 7, 11,
 12 or 13 of title 11, United States Code, understand the relief available under each   (Check only one box.)
such chapter, and choose to proceed under chapter 7.                                    D     I request relief in accordance with chapter 15 of title 11, United States Code
[if no attorney represents me and no bankruptcy petition preparer signs the                   Certified copies of the documents required by 11 U.S.C. § 1515 are attached.
petition] I have obtained and read the notice required hy 11 U.S.C. § 342(h).
                                                                                        O     Pursuant to 11 U.S.C. § 1511,1 request relief in accordance with the chapter
I request relief in accordance with the chapter of title 11, United States Code,              of title 11 specified in this petition. A certified copy of the order granting
specified in this petition.                                                                   recognition of the foreign main proceeding is attached.


      Signature of Debtor                                                                     (Signature of Foreign Representative)


      Signature ofJoint Debtor                                                                (Printed Name of Foreign Representative)


                                                                                              Date
      Telephone Number (if not represented by attorney)

      Date

                               Signature of Attorney*                                                Signature of Non-Attorney Bankruptcy petition Preparer

x     W Daniel J. DeFranceschi                                                          J declare under penalty of perjury that:(l) I am a bankruptcy petition preparer as
      Signature of Attorney for Debtor(s)                                               defined in 1! U.S.C, § 110; (2) 1 prepared this document Tot compensation and
                                                                                        have provided the debtor with a copy of (his document and the notices and
      Daniel J. DeFranceschi (No. 2732)                                                 information required under 11 U.S.C. g§ 110(b), 110(h), and 342(b); and, (3) if
      Printed Name ofAttorney for Debtor(s)                                             rules or guidelines have been promulgated pursuant to 11 U.S.C § 110(h) setting
      Richards, Lnvton & Finger, P.A.                                                   a maximum fee for services chargeable by bankruptcy petition preparers, I have
      Firm Name                                                                         given the debtor notice of the maximum amount before preparing any document
                                                                                        for filing for a debtor or accepting any fee from the debtor, as required in that
                                                                                        section. Official Form 19 is attached.
      "20 North King Street. Wilmington, DE 19801
      Address
                                                                                              Printed Name and title, ifany, of Bankruptcy Petition Preparer
      (3021 651-7700
      Telephone Number
                                                                                              Social-Security number (If the bankruptcy petition preparer is not an
                                                                                              individual, state the Social-Security number of the ufficer, principal,
      Date
                                                                                              responsible person or partner ofthe bankruptcy petition preparer.) (Required
*In a cose in which § 707(b)(4)(D) applies, this signature also constitutes a                 by 1 1 U.S.C. 5 110.)
certification that the attorney has no knowledge after an inquiry thai the
infonnation in the schedules is incorrect.

                 Signature of Debtor (Coiporation/Partnership)
                                                                                              Address
I declare under penally of perjury that the information provided in this petition is
true and conect, and that 1 have been authorized to file this petition on behalf of
the debtor.
                                                                                              Signature
The debtorrequeststhe relief in aJcordanci with thechapterof title 11. United
States Code, specified/
                                                                                              Date
X      (        \\\.                                                                    Signature of bankruptcy petition preparer or officer, principal, responsible person,
     Signature of Authorized Individual
     AnthonyU. Hnitoii                                                                  or partner whose Social-Security number is provided above.
     Printed Name of Authorized Individual                                              Names and Social-Security numbers of all other individuals who prepared or
     Senior Vice President, Treasurer and Assistant Secretary                           assisted in preparing this document unless the bankruptcy petition preparer is nol
     Title of Authorized Individual                                                     an individual.
    (lyyMXQ ,2014
                                                                                        If more than one person prepared this document, attach additional sliceLi
                                                                                        conforming to the appropriate official fonn for each person.
                                                                                        A bankruptcypetition preparer's failure to comply -with the provisions oftitle JI
                                                                                        and the Fe.de.rnl Rules of Bankruptcy Procedure may result in fines or
                                                                                        imprisonment orboth. II U.S.C. $ J10; J8U.S.C. $ 156.
                   Case 14-10979     Doc 1    Filed 04/29/14   Page 4 of 29




                   Rider 1 to Energy Future Holdings Corp. Voluntary Petition

        All other names used by the Debtor in the last 8 years: TXU Corp.; TXU Corp; and
Texas Utilities.
                    Case 14-10979          Doc 1   Filed 04/29/14    Page 5 of 29




                                                Schedule 1


           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

       As of the date hereof, each of the entities listed below (the "Debtors"") filed a petition in
this Court for relief under chapter 1 1 of title 11 of the United States Code. The Debtors have
moved for joint administration of these cases under the case number assigned to the chapter 11
case of Energy Future Holdings Corp.
       Energy Future Holdings Corp.                           Luminant Energy Trading California
       4Change Energy Company                                Company
       4Change Energy Holdings LLC                           Luminant ET Services Company
       Big Brown 3 Power Company LLC                         Luminant Generation Company LLC
       Big Brown Lignite Company LLC                         Luminant Holding Company LLC
       Big Brown Power Company LLC                           Luminant Mineral Development
       Brighten Energy LLC                                   Company LLC
       Brighten Holdings LLC                                 Luminant Mining Company LLC
       Collin Power Company LLC                              Luminant Renewables Company LLC
       Dallas Power & Light Company, Inc.                    Martin Lake 4 Power Company LLC
       DeCordova II Power Company LLC                        Monticello 4 Power Company LLC
       DeCordova Power Company LLC                           Morgan Creek 7 Power Company LLC
       Eagle Mountain Power Company LLC                      NCA Development Company LLC
       EBASCO SERVICES OF CANADA                             NCA Resources Development
       LIMITED                                               Company LLC
       EEC Holdings, Inc.                                    Oak Grove Management Company LLC
       EECI, Inc.                                            Oak Grove Mining Company LLC
       EFH Australia (No. 2) Holdings Company                Oak Grove Power Company LLC
       EFH CG Holdings Company LP                            Sandow Power Company LLC
       EFH CG Management Company LLC                         Southwestern Electric Service
       EFH Corporate Services Company                        Company, Inc.
       EFH Finance (No. 2) Holdings Company                  TCEH Finance, Inc.
       EFH.FS Holdings Company                               Texas Competitive Electric Holdings
       EFH Renewables Company LLC                            Company LLC
       EFIH FINANCE INC.                                     Texas Electric Service Company, Inc.
       Energy Future Competitive Holdings                    Texas Energy Industries Company, Inc.
       Company LLC                                           Texas Power & Light Company, Inc.
      Energy Future Intermediate Holding                     Texas Utilities Company, Inc.
      Company LLC                                            Texas Utilities Electric Company, Inc.
      Generation Development Company LLC                     Tradinghouse 3 & 4 Power Company LLC
      Generation MT Company LLC                              Tradinghouse Power Company LLC
      Generation SVC Company                                 TXU Electric Company, Inc.
      Lake Creek 3 Power Company LLC                         TXU Energy Receivables Company LLC
      Lone Star Energy Company, Inc.                         TXU Energy Retail Company LLC
      Lone Star Pipeline Company, Inc.                       TXU Energy Solutions Company LLC
      LSGT Gas Company LLC                                   TXU Receivables Company
      LSGT SACROC, Inc.                                      TXU Retail Services Company
      Luminant Big Brown Mining                              TXU SEM Company
      Company LLC                                            Valley NG Power Company LLC
      Luminant Energy Company LLC                            Valley Power Company LLC
                       Case 14-10979              Doc 1   Filed 04/29/14        Page 6 of 29



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE



In re:                                                            Chapter 11

ENERGY FUTURE HOLDINGS CORP.,                                     Case No. 14-                (    )

                           Debtor.                                (Joint Administration Requested)


                                 EXHIBIT A TO VOLUNTARY PETITION

                 Energy Future Holdings Corp.'s 9.75% Senior Notes due 2019 are registered
                 under Section 12 of the Securities Exchange Act of 1934; the SEC file number is
                  1-12833.

         2.      The following financial data is the latest publicly available information and,
                 unless otherwise indicated, is current as of December 31, 2013:

                 (a)       Total assets (on a consolidated basis):                        $36,446 million.

                 (b)       Total liabilities (on a consolidated basis):                   $49,701 million.

                 (c)       Debt securities held by more than 500 holders:                 None.1

                 (d)       Description of equity:                                         Common stock.

                           (i)      Shares of common stock outstanding:                   1,669,861,3 822

                 Brief description of Energy Future Holdings Corp.'s business:

                       EFH Corp. is a Dallas, Texas-based energy company with a portfolio of
                       competitive and regulated energy businesses in Texas. EFH Corp. is a
                       holding company conducting its operations principally through its Texas
                       Competitive Electric Holdings Company LLC and Oncor subsidiaries.
                       Collectively with its operating subsidiaries, EFH Corp. is the largest
                       generator, retailer and distributor of electricity in Texas.




   Energy Future Holdings Corp. f"EFH Corp.";) does not and cannot know the precise number of beneficial
   holders of any of the debt securities it has issued and does not believe that any such securities are held by more
   than 500 holders.

   This figure is current as of April 29. 2014.




                                                          10
        Case 14-10979      Doc 1    Filed 04/29/14     Page 7 of 29




4.   List the name of any person who directly or indirectly owns, controls or holds,
     with power to vote, 5% or more of the voting securities of debtor:

      Title of Class of      Name of Holder          Approxipaate     Percentage of
           Shares                                     Number of        Ownership
                                                        Shares
      Common Stock        Texas Energy Future        1,669,861,382      99.27%
                          Holdings Limited
                          Partnership




                                    11
                  Case 14-10979        Doc 1     Filed 04/29/14         Page 8 of 29




                     IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



In re:                                                     Chapter 11

ENERGY FUTURE HOLDINGS CORP.,                              Case No. 14-           (    )

                        Debtor.                            (Joint Administration Requested)

Tax ID: XX-XXXXXXX

                           EXHIBIT C TO VOLUNTARY PETITION

1.     Identify and briefly describe all real or personal property owned by, or in possession of,
the debtor that, to the best of the debtor's knowledge, poses or is alleged to pose a threat of
imminent and identifiable harm to the public health or safety (attach additional sheets if
necessary):

            •   The above-captioned debtor (the "Debtor") does not believe it owns or possesses
                any real or personal property that poses or is alleged to pose a threat of imminent
                and identifiable harm to the public health or safety. The Debtor notes that it is not
                aware of any definition of "imminent and identifiable harm" as used in this form.

            •   The Debtor or other of its affiliated entities filing petitions herewith (collectively,
                the "Debtors") have been and are currently engaged in litigation with certain
                governmental units and private third parties related to certain real property owned
                or possessed by the Debtors and the Debtors have also been and are currently
                engaged in remediation efforts at certain real property owned or possessed by the
                Debtors. The Debtors do not believe that this real property poses a "threat of
                imminent and identifiable harm to the public health or safety."

2.       With respect to each parcel of real property or item of personal property identified in
question 1, describe the nature and location of the dangerous condition, whether environmental
or otherwise, that poses or is alleged to pose a threat of imminent and identifiable harm to the
public health or safety (attach additional sheets if necessary):

            •   The Debtor is not aware of any dangerous conditions existing on or related to any
                real or personal property owned or possessed by the Debtor that pose or are
                alleged to pose a threat of imminent and identifiable harm to the public health or
                safety. The Debtor notes that it is not aware of any definition of "imminent and
                identifiable harm" as used in this form.




                                                  12
                Case 14-10979             Doc 1   Filed 04/29/14        Page 9 of 29




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

ENERGY FUTURE HOLDINGS CORP.,                            Case No. 14-         .(   )

                       Debtor.                           (Joint Administration Requested)

Tax ID: XX-XXXXXXX                        __

                          CORPORATE OWNERSHIP STATEMENT

         Pursuant to Federal Rule of Bankruptcy Procedure 7007.1, the following are

corporations, other than a governmental unit, that directly or indirectly own 10% ormore ofany
class of the Debtor's equity interests:

                  Shareholder                          Approximate percentage of Shares Held

Texas Energy Future Holdings Limited                                     99 27%
Partnership

                     DECLARATION UNDER PENALTY OF PERJURY

         I, Anthony R. Horton, the undersigned authorized signatory of Energy Future Holdings
Corp., named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing corporate ownership statement and that it is true and conect to the best of my
information and belief.



Dated: O^pA \ lA ,2014
                                                    Anthony R. Horton
                                                    Senior Vice President, Treasurer and Assistant
                                                    Secretary




                                                  13
                        Case 14-10979             Doc 1      Filed 04/29/14         Page 10 of 29




                                IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


                                                                   )
 In re:                                                            )   Chapter 11
                                                                   )
 ENERGY FUTURE HOLDINGS CORP.,                                     )   Case No. 14-            (      )
                                                                   )
                                 Debtor.                           )   (Joint Administration Requested)
                                                                   )
 Tax ID: XX-XXXXXXX                                                )

                                    LIST OF EQUITY SECURITY HOLDERS

                                                                                          :.';^IJMOERpF;$HABESOR: ;
:;;-.;^:':''}Pebt6r;""'-' '•'   -y- ;^wT^.;HdtpERV''-;.j::: i ADDR^                               :!:UNITS\tlEI&V;-:
                                                                                          ^PERqENTA                    Case 14-10979        Doc 1     Filed 04/29/14       Page 11 of 29


Energy Future Holdings Corp. (the "Company")
Board of Directors Resolutions
APRIL 28, 2014

Item 1. Restructuring Update
Effective as of this 28th day of April 2014, the members constituting a majority of the votes of a quorum of
the board of directors (the "Board of Directors") of Energy Future Holdiiigs Corp., a Texas corporation (the
"Company"), took the following actions and adopted the following resolutions:
Chapter 11 Filing
    WHEREAS, the Board of Directors considered presentations by thy management and the financial and
    legal advisors of the Company regarding the liabilities and liquidity situation of the Company, the
    strategic alternatives available to it and the effect of the foregoing on the Company's business; and
    WHEREAS, the Board of Directors has had the opportunity to consult with the management and the
    financial and legal advisors of the Company and'fully consider each of the strategic alternatives
    available to the Company.
    NOW, THEREFORE, BE IT,

    RESOLVED, that in the judgment of tiie Board of Directors, it is desirable and hi the best interests of the
    Company, its creditors, and other parties in interest, that the Company shall be and hereby is authorized
    to file or cause to be filed a voluntary petition for relief (such voluntary petition, and the voluntary
    petitions to be filed by the Company's affiliates, collectively, die "Chapter 11 Cases") under the
    provisions of chapter 11 of title 11 of die United States Code (the "Bankruptcy Code") in a court of
    proper jurisdiction (Uie "Bankruptcy Court"); and
    RESOLVED, that any officers of the Company (collectively, the "Authorized Officers"), acting alone or
    with one or more other Authorized Officers be, and they hereby arc, authorized, empowered and
    directed to execute and file on behalf of the Company all petitions, schedules, lists and other motions,
    papers, or documents, and to take any and all action that they deem necessary or proper to obtain such
    relief, including, widiout limitation, any action necessary to maintain the ordinary course operation of
    the Company's business.
Restructuring Support Agreement
    WHEREAS, some members of the Board of Directors are members of the boards of other companies that
    would be released under the terms of the Restructuring Support Agreement (as defined herein) and
    related documents;

    WHEREAS, members of the Board of Directors would also be released under the Restructuring Support
    Agreement and related documents;

    WHEREAS, the members of the Board of Directors have acknowledged that the material facts relating to
    the relationships or interests of" other Board of Directors members with other companies and other
    material relationships in connection with the releases in the Restructuring Support Agreement
    contemplated by this resolution have been disclosed to them or are otherwise known to them, ns
    contemplated by Sections 21.418 and 101.255 of the Texas Business Organizations Code (the "TBOC") or
    the Company's governing documents, to the extent applieable;

    WHEUEAS, the member o( the Board of Directors that is disinterested (within the meaning of Sections
    2L418 and 101.255 of the TBOC or the Company's governing documents, to the extent applicable) with
    respect to the releases has reviewed the terms and conditions of the Restructuring Support Agreement
    and related documents and has recommended that each be approved;

   WHEREAS, the members of the Board of Directors acknowledge and believe that the Restructuring
   Support Agreement is procedurally and substantively fair to the Company as contemplated by Section

                                                         1




                                                    15
                   Case 14-10979         Doc 1     Filed 04/29/14      Page 12 of 29


    21.418(b)(2) of the TBOC, Section 101.255(b)(2) of the TBOC, or the Company's governing documents, to
    the extent applicable;

    WHEREAS, the Board of Directors has determined that it is in the best interest of the Company, its
    creditors and other parties in interest for the Board of Directors to authorize the Company to enter into
    that certain restructuring support and lockup agreement (the Restructuring Support Agreement") by
    and among the Company, certain of its affiliates, certain consenting creditors, and certain consenting
    interest holders substantially in the form presented to the Company's Board of Directors on or in
    advance of the date hereof.


    RESOLVED, that each of the Authorized Officers, acting alone or with one or more other Authorized
    Officers be, and they hereby axe, authorized and empowered to enter on behalf of the Company into the
    Restructuring Support Agreement.
    RESOLVED, that each of the Authorized Officers, acting alone or with one or more other Authorized
    Officers be, and they hereby are, authorized and empowered to enter on behalf of the Company into a
    restructuring transaction or series of restructuring transactions by which the Company will restructure
    its debt obligations and other liabilities, including but not limited to the restructuring transactions as
    described in the Restructuring Support Agreement (collectively, the "Restructuring Transactions").
    RESOLVED, that each of the Authorized Officers, acting alone or with one or more other Authorized
    Officers be, and they hereby are, authorized and empowered to take or cause to be taken any and all
    such other and further action, and to execute, acknowledge, deliver and file any and all such
    agreements, certificates, instruments and other documents in furtherance of the Restructuring
    Transactions to which the Company is or will be a party, including, but not limited to, the Restructuring
    Support Agreement (collectively, the "Restructuring Documents"), to incur and pay or cause to be paid
    all fees and expenses and engage such persons, in each case, in the form or substantially in the form
    thereof submitted to the Board of Directors, with such changes, additions and modifications thereto as
    the Authorized Officers executing the same shall approve, such approval to be conclusively evidenced
    by such officer's execution and delivery thereof.
    RESOLVED, that each of the Authorized Officers be, and hereby are, authorized, directed and
    empowered in the name of, and on behalf of, the Company to take any and all actions to (i) obtain
    approval by the Bankruptcy Court or any other regulatory or governmental entity of the Resrructuring
    Documents in connection with the Restructuring Transactions, and (ii) obtain approval by the
    Bankruptcy Court or any other regulatory or governmental entity of any Restructuring Transactions.
    RESOLVED, that each of the Authorized Officers be, and hereby are, authorized, directed and
    empowered in the name of, and on behalf of, the Company, to execute and deliver any documents or to
    do such other things which shall in their sole judgment be necessary, desirable, proper or advisable to
    give effect to the foregoing resolutions, which determination shall be conclusively evidenced by their
    execution thereof.

Retention of Professionals

   RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
   employ the law firm of Kirkland & Ellis LLP as general bankruptcy counsel to represent and assist the
   Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
   advance the Company's rights and obligations, including filing any pleadings; and in connection
   therewith, each of the Authorized Officers, with power of delegation, are hereby authorized and
   directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
   an appropriate application for authority to retain the services of Kirkland & Ellis LLP.
   RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
   employ the law firm of Richards, Layton, & Finger, RA. as co-bankruptcy counsel to represent and assist
   the Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
   advance the Company's rights and obligations, including filing any pleadings; and in connection
   therewith, each of the Authorized Officers, with power of delegation, are hereby authorized and
   directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed




                                                   16
               Case 14-10979          Doc 1     Filed 04/29/14     Page 13 of 29


an appropriate application for authority to retain the services of Richards, Layton, & Finger, PA.
RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
employ the firm of Evercore Partners, Inc. as financial advisor to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company's rights and obligations; and in connection therewith, each of the Authorized Officers are,
with power of delegation, hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Evercore Partners, Inc.

RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
employ the firm of Alvarez & Marsal North America, LLC as restructuring advisor to represent and
assist the Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions
to advance the Company's rights and obligations; and in connection therewith, each of the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for authority
to retain the services of Alvarez & Marsal North America, LLC.
RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
employ the firm of Filsinger Energy Partners, Inc. as energy consultant to represent and assist the
Company in carrying out its duties under the Bankruptey Code, and to take any and all actions to
advance the Company's rights and obligations; and in connection therewith, each of the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for authority
to retain the services of Filsinger Energy Partners, Inc.
RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
employ the firm of Epiq Bankruptcy Solutions, LLC as notice, claims, and balloting agent and as
administrative advisor to represent and assist the Company in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company's rights and obligations; and
in connection therewith, each of the Authorized Officers, with power of delegation, are hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and to
cause to be filed appropriate applications for authority to retain the services of Epiq Bankruptcy
Solutions, LLC.

RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
employ the firm of Deloitte & Touche LLP as independent auditor to represent and assist the Company
in carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company's rights and obligations; and in connection therewith, each of the Authorized Officers, with
power of delegation, are hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Deloitte & Touche LLP.

RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
employ the firm of KPMG LLP as accounting and tax advisors to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance die
Company's rights and obligations; and in connection therewith, each of the Authorized Officers, with
power of delegation, are hereby authorized and directed to execute appropriate retention agreements,
pay appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of KPMG LLP.

RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
employ the firm of Towers Watson & Co. as compensation consultants to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance the Company's rights and obligations; and in connection therewith, each of the Authorized
Officers, with power of delegation, are hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for authority
to retain the services of Towers Watson & Co.

RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
                                                     3




                                                17
                   Case 14-10979       Doc 1      Filed 04/29/14      Page 14 of 29


   employ the firm of PricewaterhouseCoopers LLP as internal auditing advisor and information security
   consultants to represent and assist the Company in carrying out its duties under the Bankruptcy Code,
   and to take any and all actions to advance the Company's rights and obligations; and in connection
   therewith, each of the Authorized Officers, with power of delegation, are hereby authorized and
   directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
   an appropriate application for authority to retain the services of PricewaterhouseCoopers LLP.
   RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
   employ the firm of Ernst & Young LLP as tax auditing advisors and information technology consultants
   to represent and assist the Company in carrying out its duties under the Bankruptcy Code, and to take
   any and all actions to advance the Company's rights and obligations; and in connection therewith, each
   of the Authorized Officers, with power of delegation, are hereby authorized and directed to execute
   appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
   application for authority to retain the services of Ernst & Young LLP.
   RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed to
   employ any other professionals to assist the Company in carrying out its duties under the Bankruptcy
   Code; and in connection therewith, each of the Authorized Officers, with power of delegation, are
   hereby authorized and directed to execute appropriate retention agreements, pay appropriate retainers,
   and to cause to be filed an appropriate application for authority to retain the services of any other
   professionals as necessary.
   RESOLVED, that each of the Authorized Officers be, and they hereby are, with power of delegation,
   authorized, empowered and directed to execute and file all petitions, schedules, motions, lists,
   applications, pleadings, and other papers and, in connection therewith, to employ and retain all
   assistance by legal counsel, accountants, financial advisors, and other professionals and to take and
   perform any and all further acts and deeds that each of the Authorized Officers deem necessary, proper,
   or desirable in connection with the Company's chapter 11 case, with a view to the successful prosecution
   of such case.

Debtor-in-Possession Financing
   RESOLVED, that each of the Authorized Officers (and their designees and delegates) be, and they
   hereby are, authorized and empowered, in the name of and on behalf of the Company, to take or cause
   to be taken any and all such other and further action, and to execute, acknowledge, deliver, and file any
   and all such agreements, certificates, instruments and other documents required to consummate the
   Senior Secured Superpriority Debtor-in-Possession Credit Agreement (the "TCEH DIP Credit
   Agreement") among Texas Competitive Electric Holdings Company LLC, as Borrower, Energy Future
   Competitive Holdings Company LLC, as Parent Guarantor, the various lenders from time to time parties
   thereto as Lenders, Citibank N.A. or its successor as Adrninistrative Agent for the Lenders, and the other
   loint Lead Arrangers, dated as of the date presented to the Board of Managers of Texas Competitive
   Electric Holdings Company LLC.
   RESOLVED, that each of the Authorized Officers (and their designees and delegates) be, and they
   hereby are, authorized and empowered, in the name of and on behalf of the Company, to take or cause
   to be taken any and all such other and further action, and to execute, acknowledge, deliver and file any
   and all such agreements, certificates, instruments and other documents required to consummate the
   Senior Secured Superpriority Debtor-in-Possession Credit Agreement (the "EFIH First Lien DIP Credit
   Agreement") among Energy Future Intermediate Holding Company LLC and EFIH FINANCE EMC, as
   Borrowers, the various lenders from time to time parties thereto, as Lenders, Deutsche Bank AG, as
   Collateral Agent and Administrative Agent for the Lenders, and the other Joint Lead Arrangers, dated as
   of the date presented to the Board of Managers of Energy Future Intermediate Holding Company LLC
   and the Board of Directors of EFIH FINANCE INC..

   RESOLVED, that each of the Authorized Officers (and their designees and delegates) be, and they
   hereby are, authorized and empowered, in the name of and on behalf of the Company, to take or cause
   to be taken any and all such other and further action, and to execute, acknowledge, deliver and file any
   and all such agreements, certificates, instruments and other documents required to consummate the
   Second Lien Subordinated Secured Debtor-in-Possession Note Purchase Agreement (the "EFIH Second
                  Case 14-10979          Doc 1     Filed 04/29/14        Page 15 of 29


   Lien DIP Note Purchase Agreement") among Energy Future Intermediate Holding Company LLC and
   EFIH FINANCE INC., as Co-Issuers, the lending institutions from time to time parties thereto as
   Purchasers, and the Administrative Agent and Collateral Agent for the Purchasers, dated as of the date
   presented to the Board of Managers of Energy Future Intermediate Holding Company LLC and the
   Board of Directors of EFIH FINANCE INC.

   RESOLVED, that the capitalized terms used in the resolutions under the caption "Debtor-in-Possession
   Financing" and not otherwise defined herein shall have the meanings ascribed to such terms in the
   TCEH DIP Credit Agreement, the EFIH First Lien DIP Credit Agreement, or the EFIH Second Lien DIP
   Note Purchase Agreement, as applicable.
General

   RESOLVED, that in addition to the specific authorizations heretofore conferred upon the Authorized
   Officers, each of the Authorized Officers (and their designees and delegates) be, and they hereby are,
   authorized and empowered, in the name of and on behalf of the Company, to take or cause to be taken
   any and all such other and further action, and to execute, acknowledge, deliver and file any and all such
   agreements, certificates, instruments and other documents and to pay all expenses, including but not
   limited to filing fees, in each case as in such officer's or officers' judgment, shall be necessary, advisable
   or desirable in order to fully carry out the intent and accomplish the purposes of the resolutions adopted
   herein.

   RESOLVED, that all members of the Board of Directors of the Company have received sufficient notice
   of the actions and transactions relating to the matters contemplated by the foregoing resolutions, as may
   be required by the organizational documents of the Company, or hereby waive any right to have
   received such notice.

   RESOLVED, that all acts, actions and transactions relating to the matters contemplated by the foregoing
   resolutions done in the name of and on behalf of the Company, which acts would have been approved
   by the foregoing resolutions except that such acts were taken before the adoption of these resolutions,
   are hereby in all respects approved and ratified as the true acts and deeds of the Company with the
   same force and effect as if each such act, transaction, agreement or certificate has been specifically
   authorized in advance by resolution of the Board of Directors.
   RESOLVED, that each of the Authorized Officers (and their designees and delegates) be and hereby are
   authorized and empowered to take all actions or to not take any action in the name of the Company with
   respect to the transactions contemplated by these resolutions hereunder as the sole shareholder, partner,
   member or managing member of each direct subsidiary of the Company, in each case, as such
   Authorized Officer shall deem necessary or desirable in such Authorized Officers' reasonable business
   judgment as may be necessary or convenient to effectuate the purposes of the transactions contemplated
   herein.




                                                    19
               Case 14-10979      Doc 1    Filed 04/29/14   Page 16 of 29




 Energy Future Holdings Corp.
Assistant Secretary's Certification



       The undersigned, Betty R. Fleshman, Assistant Secretary of Energy FutureHoldings
Corp. (the "Company"), a Texas corporation, hereby certifies as follows:

       1.   I am the duly qualified and elected Assistant Secretary and, as such, I am
            familiar with the facts herein certified and I am duly authorized to certify the
            same on behalf of the Company.

       2.   Attached hereto is a true, complete, and correct copy of the resolution of the
            board of directors of the Company (the "Board of Directors"), duly adopted at
            a properly convened meeting of the Board of Directors on April 28, 2014, by
            the members constituting a majority of the votes of a quorum of the directors
            there present, in accordance with the bylaws of the Company.

       3.   Such resolution has not been amended, altered, annulled, rescinded, or
            revoked and is in full force and effect as of the date hereof. There exists no
            other subsequent resolution of the Board of Directors relating to the matters
            set forth in the resolution attached hereto.


       IN WTTNESS WHEREOF, the undersigned has executed this certificate as of the
28th day of April, 2014.




                                                            Betty R. Fleshman,
                                                            Assistant Secretary




                                           20
                  Case 14-10979            Doc 1       Filed 04/29/14         Page 17 of 29




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE



In re:                                                           Chapter 11

ENERGY FUTURE HOLDINGS CORP., et al.}                            Case No. 14-               (    )

                          Debtors.                               (Joint Administration Requested)


                         CONSOLIDATED LIST OF CREDITORS
                     HOLDING THE 50 LARGEST UNSECURED CLAIMS


         The above-captioned debtors and debtors in possession (collectively, the "Debtors") each
filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code
(the "Bankruptcy Code"-). The following is the consolidated list of the Debtors' creditors holding
the 50 largest unsecured claims (the "Consolidated Lisf't based on the Debtors' books and
records with trade claim balances from multiple dates no earlier than March 31, 2014, and debt
claim balances estimated to reflect principal and accrued interest through April 28, 2014. The
Consolidated List has been prepared for filing in accordance with Rule 1007(d) of the Federal
Rules of Bankruptcy Procedure. The Consolidated List does not include (1) persons who come
within the definition of "insider" set forth in section 101(31) of the Bankruptcy Code or
(2) deficiency claims of secured creditors.           No creditor listed herein is a minor child.             The
information contained herein shall neither constitute an admission of liability by, nor is it binding
on, the Debtors. Moreover, the information herein, including the failure of the Debtors to list any
claim as contingent, unliquidated, or disputed, does not constitute a waiver of the Debtors' right
to contest the validity, priority, or amount of any claim.




   The last four digits of Energy Future Holdings Corp.'s tax identification number are 8810. The location of the
   debtors' service address is 1601 Bryan Street, Dallas, Texas 75201. Due to the large number of debtors in these
   chapter 11 cases, for which the debtors have requested joint administration, a complete list of the debtors and
   the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
   information may be obtained on the website of the debtors' proposed claims and noticing agent at
   http://www.efhcaseinfo.com.




                                                       21
                       Case 14-10979            Doc 1       Filed 04/29/14          Page 18 of 29




                                                                                            t « lltlll^CIU
     fS inic oTcitdiU r ( mil pit u m iilm hIutca
                                                                                           i)illiquid \Ud           \mr uut uf
         utd iinplniti fluent 11 dtp irlim.nl i f            N iti n.   f i.l urn
                                                                                      ilisjmUil rrMibjutlfi           ildim
               crtdil rfiuiilur with U hid
                                                                                               - Ii ff       _
    L._\\ _?LUL_S_LLL LRLM LO.JA. 1
    NEW YORK
    Attn:      Frank Godino - Vice President
    Addr:      400 Madison Avenue - Suite 4D
               New York, NY 10017
               USA
    Phone:     (646)747-1251
    Fax:       (212)750-1361
    Email:     frank.godino@lawdeb.com

    — and --
1                                                            Unsecured Debt                 Unliquidated          $5,505,163,811
    Patterson Belknap Webb & Tyler LLP
    Re:       Law Debenture Trust Company
               of New York
    Attn:      Daniel A. Lowenthal - Counsel
               1133 Avenue of the Americas
               New York, NY 10036
               USA
    Phone:     (212)336-2720
    Fax:       (212)336-1253
    Email:     dalowenthal (Sjpbwt. com
    AMERICAN STOCK TRANSFER AND
    TRUST COMPANY, LLC
    Attn:      Paul Kim - General Counsel
    Addr:      6201 15TH Avenue
               Brooklyn, NY 11219
               USA
    Phone:     (718)921-8183
    Fax:       (718)331-1852
    Email:     pkim@Amstock.com

    —and—
2                                                            Unsecured Debt                 Unliquidated          $2,565,874,358
    Nixon Peabody LLP
    Re: American Stock Transfer and Trust
               Company, LLC
    Attn:      Amelia M. Charamba - Counsel
    Addr:      100 Summer Street
               Boston, MA 021 10
               USA
    Phone:     (617)345-1041
    Fax:       (866)244-1527
    Email:     acharambaCSjnixonpeabody .com




       With respect to any trade claim for which the creditor was the beneficiary of a letter of credit, the amounts listed
       herein are net of any outstanding leners of credit.




                                                            22
                               Case 14-10979               Doc 1   Filed 04/29/14       Page 19 of 29




1
1
             urij                     • .     i       >i
             N line of cuiiilui (umplctr in uliu* lUilnst
                                                               '                             * milni-ci
                                                                                                    ? _
                                                                                                        1
                                                                                             mill fit id hl 1          Vim nut ( f
        •       iml cmplnvci ij,tnt pi {Iiptrinunl t f             N iliiri   frliiui
                                                                                         ribputid     r subject to       cl unr*
        1            cridltni fjrjnbarwitii rhira              ,                                 mi    rr
            UMB BANK, N.A.
            Attn:    Laura Roberson - Vice President
            Addr:     2 South Broadway
                      Suite 600
                      St Louis, MO 63102
                     USA
            Phone:   (314)612-8484
            Fax:     (314)612-8499
            Email:   laura.roberson@UMB.com

            —and—
    3                                                              Unsecured Debt            Unliquidated            $1,649,363,974
            Foley & Lardner, LLP
            Re: UMB Bank, N.A.
            Attn:    Harold L Kaplan, Mark F Hebbeln -
                     Counsel
            Addr:    321 N Clark Street, Suite 2800
                     Chicago, IL 60654
                     USA
            Phone:   (312) 832-4393, (312) 832-4394
            Fax:     (312) 832-4700
            Email:   hkaplan@foley.com,
                     mhebbeln(£JfoIey.com
            THE BANK OF NEW YORK MELLON
            TRUST COMPANY
            Attn:    Rafael Martinez - Vice President -
                     Client Service Manager
            Addr:    601 Travis Street
                     Houston, TX 77002
                     USA
            Phone:   (713)483-6535
            Fax:     (713)483-6954
            Email:    rafael.martinez@bnymellon.com
    4                                                              Unsecured Debt            Unliquidated            $891,404,403
            —and—


            The Bank ofNew York Mellon Trust Company
            Attn:    Thomas Vlahakis - Vice President
            Addr:    385 Rifle Camp Road
                     3rd Floor
                     Woodland Park, NJ 07424
                     USA
            Phone:   (973) 247-4742
            Fax:     (713) 483-6954
            HOLT CAT
            Attn:    Michael Puryear - General Counsel
            Addr:    3302 S W.W. White Rd
                     San Antonio, TX 78222
    5                                                                   Trade                Unliquidated             $11,400,000
                     USA
            Phone:   (210)648-1111
            Fax:     (210) 648-0079
            Email:   michael.puryear(3}ho ltcat.com




                                                                   23
                        Case 14-10979           Doc 1     Filed 04/29/14       Page 20 of 29




                                                                                     < i ntii (fiui
      N iuil i f i ictht i,r mpit.If nmLio ulilriss
                                                                                    iinlujiiiiiitcl    Vino nut of
         jiiU Linploei ii^eut ui tkpirtimnl                          Case 14-10979            Doc 1   Filed 04/29/14    Page 21 of 29




                                                                                 < i ntin^LML
     N line t fi rxditor cmipUU in iilm       idduss
                                                                                 unliqiud itcil     \niount of
         nid Linplo>LL igeiil * i il« p irtun.nl r f      N unit of cliim
                                                                             disputed oiMihjLrltu    cl ifui
              n*ditrj f Minliit mjUi ilifm
                                                                                     setoff
     WHblUNOrlUUSiitlJLJbUiKH^ L U U L

     Attn:     Mike Sweeney - Senior Vice
               President & General Counsel
               Legal & Contracts
     Addr:     1000 Westinghouse Drive,
11             Suite 5 72A                                     Trade             Unliquidated       $4,607,855
               Cranberry Township, PA 16066
               USA
     Phone:    (724) 940-8323
     Fax:      (724)940-8518
     Email:    holtsa@westinghouse.com
     CENTERPOINT ENERGY HOUSTON
     Attn:     Mark Schroeder -Senior Vice
               President and Deputy General
               Counsel
     Addr:     1111 Louisiana Street
12             Houston, TX 77002                               Trade             Unliquidated       $3,433,868
               USA
     Phone:    (713)207-7053
     Fax:      (713)207-9233
     Email:    mark.schroeder@centerpointenergy.
               com

     ASHER MEDIA INC
     Attn:     Kalyn Asher - President
     Addr:     15303 Dallas Parkway, Suite 1300
               Addison, TX 75001
13                                                             Trade             Unliquidated       $3,292,625
               USA
     Phone:    (214)580-8750
     Fax:      (972)732-1161
     Email:    kalyn(5jashermed ia.com
     MINE SERVICE LTD
     Attn:     Keith Debault - President
     Addr:     855 E US Highway 79
               Rockdale, TX 76567
14                                                             Trade             Unliquidated       $2,703,008
               USA
     Phone:    (512)446-7011
     Fax:      (512)446-7195
     Email: keithdebault{ajms irockdale.com
     COURTNEY CONSTRUCTION INC
     Attn:    Karlos Courtney - Owner
     Addr:    2617USHwy79N
              Carthage, TX 75633
15             USA                                             Trade             Unliquidated       $2,640,695
     Phone:   (903)694-2911
     Fax:     (903)694-2921
     Email:   karloscourtney@courtneyconstruct
               ion.com




                                                          25
                             Case 14-10979             Doc 1   Filed 04/29/14         Page 22 of 29




                                                                                            Ci utui^Liit
      N iui* c / i ndit< i «i in pie1 in iilin     iddi ls\
                                                                                           uubqniditid          Viuount of
            Hid                          Case 14-10979          Doc 1   Filed 04/29/14        Page 23 of 29




      N nut iftmliloT ct ni[ IlIl hi iilm    dilns
                                                                                    COHtlU1,1.111        j
                                                                                    uulxjindjUd              \inount of
         ind ciupl»vi.t. i]L.Liit (i dtpiihmiil of      IS ifui i r frj uni
                                                                               iIiYpiifid hi subject to 1      ilann
              en lit r f umlur with ildim
                                                                                        tUiffT           |
      111        i   u    i   i        i    i

     INC
     Attn:     Mike Merritt - President
     Addr:     201 Estes Dr
21             Longview, TX 75602-6100                        Trade                 Unliquidated             $2,016,224
               USA
     Phone:    (903)757-2656
     Fax:      (903) 757-8864
     Email:    Mike@Merritt.net
     ALCOA
     Attn: Max W. Laun - Vice President and
               General Counsel
     Addr:     201 Isabella Street
                                                                               Unliquidated, Disputed,
22             Pittsburgh, PA 152195858                       Trade                                          $1,793,501
                                                                                  Subject to setoff
               USA
     Phone:    (412)553-4569
     Fax:      (412)553-4064
     Email:    max.laun@alcoa.com
     AUTOMATIC SYSTEMS INC
     Attn: Michael Hoehn - President
               9230 East 47th Street
               Kansas City, MO 64133
23                                                            Trade                 Unliquidated             $1,724,583
              USA
     Phone:   (816)356-0660
     Fax:     (816)356-5730
     Email:   michael.hoehn@asi.com
     RANGER EXCAVATING LP
     Attn:    Jack Carmody - President
     Addr:     5222 Thunder Creek Road
              Austin, TX 78759
24            USA                                             Trade                 Unliquidated             $1,630,396
     Phone:   (512)343-9613
     Fax:     (512)343-9618
     Email:   jack.carmody@rangerexcavating.
              com

     GRAINGER
     Attn:    John L. Howard - General Counsel
     Addr:    100 Grainger Pkwy
              Lake Forest, IL 60045
25                                                            Trade                 Unliquidated             $1,618,371
              USA
     Phone:   (847)535-1000
     Fax:     (847)535-0878
     Email;   john.howard@grainger.com
     WARFAB
     Attn:    Malcolm Clevenstine - President
              and CEO
     Addr:    607 Fisher Rd
26            Longview, TX 75604                             Trade                  Unliquidated             $1,566,782
              USA
     Phone:   (903)295-1011
     Fax:     (903)295-1982
     Email:   info@warfabinc.com




                                                        27
                         Case 14-10979          Doc 1   Filed 04/29/14       Page 24 of 29




                                                                                  < imminent
      Njnii ui (.rcdm i ci lupUtL hi ilinj, iddiLss
                                                                                  iinuquiditcd       Amount-of
        ind ff
     AMECOINC
     Attn:     Gary Bemardez - President
     Addr:     2106 Anderson Road
               Greenville, SC 29611
27                                                           Trade                Unliquidated       $1,517,134
               USA
     Phone:    (864)295-7800
     Fax:      (864) 295-7962
     Emai 1:   gary.bernardez@ameco ,com
     CAPGEMIN1 NORTH AMERICA INC
     Attn:     Isabelle Roux-Chenu -
               International Legal Affairs
     Addr:     623 Fifth Ave 33rd Floor
               New York, NY 10022
28                                                           Trade                Unliquidated       $1,481,812
               USA
     Phone:    (212)314-8000
     Fax:      (212)314-8001
     Email:    isabelle.roux-
               chenu@capgemini.com
     TEXAS-NEW MEXICO POWER COMPANY
     Attn:     Patrick Apodaca - Senior Vice
               President, General Counsel,
               Secretary
     Addr:     414 Silver Avenue SW
29                                                           Trade                Unliquidated       $1,456,189
               Albuquerque, NM 87102-3289
               USA
     Phone:    (505)241-2700
     Fax:      (505)241-4311
     Email:    patrick.apodaca@tnmp.com
     GENERATOR & MOTOR SERVICES INC
     Attn: President
     Addr: 601 BraddockAve
30             Turtle Creek, PA 15145                        Trade                Unliquidated       $1,400,000
               USA
     Phone:    (412)829-7500
     Fax:      (412)829-1692
     PERFORMANCE CONTRACTING INC
     Attn:     Chuck William - SVP & General
               Counsel
     Addr:     16400 College Blvd
31             Lenexa,KS 66219                               Trade                Unliquidated       $1,399,234
               USA
     Phone:    (913)888-8600
     Fax:      (913)492-8723
     Email:    info@pcg.com
     BENCHMARK INDUSTRIAL SERVICES
     Attn:     Mike Wilcox - Owner
     Addr:     2100 State Highway 31 E
               Kilgore.TX 75662
32                                                           Trade                Unliquidated       $1,389,644
               USA
     Phone:    (903)983-2951
     Fax:      (903) 984-0982
     Email:    mwilcox@benchmarkisi.com




                                                        28
                            Case 14-10979           Doc 1   Filed 04/29/14      Page 25 of 29




                                                                                      C »n Undent
          Nihil tf* itdii 1 i inj li.1i in tilin„ dditss
                                                                                     Ufiliqniddlld        Amount of
            ind impli mi      ent i drp iilincnt r f        N ilnrt, of cliim
                                                                                 disputed or subject to    cluui
                  indit i f iiiiNii mill iljim
1                                                                                        st toff
         PIERCE CONSTRUCTION INC
         Attn:     Kenneth Pierce - Owner
         Addr:     4324 State Hwy 149
                   Beckville.TX 75631
    33             USA                                           Trade                Unliquidated         $1,357,107
         Phone:    (903) 678-3748
         Fax:      (903)678-3896
         Email:    kenneth@pierceconstructioninc.
                   com

         RYAN PARTNERSHIP (FORMERLY
         SOLUTIONSET)
         Attn:     Mary Perry - President
         Addr:     440 Polaris Parkway
    34             WestervUle, OH 43082                          Trade                Unliquidated         $1,305,595
                   USA
         Phone:    (614)844-3973
         Fax:      (614)436-6640
         Email:    mary.perry@ryanpartnership.com
         TEAM EXCAVATING
         Attn:     Wayne Yost, Owner - President
         Addr:     815 N Main Street
                   Wrens, GA 30833
    35                                                           Trade                Unliquidated         $1,266,986
                  USA
         Phone:    (706) 547-6554
         Fax:     (706) 547-6553
         Email:   wyost@teamexcavatingco.com
         SITEL LLC
         Attn:    David Beckman - General Counsel
         Addr:    3102 West End Avenue
                  Nashville, TN 37203
    36                                                           Trade                Unliquidated         $1,262,603
                  USA
         Phone:   (615)301-7100
         Fax:     (615)301-7252
         Email:   david.beckman@sitel.com
         TPUSA
         Attn:    John Warren May - Chief Legal
                  Officer
         Addr:     1991 South 4650 West
    37            Salt Lake City, UT 84104                       Trade               Unliquidated         $1,236,218
                  USA
         Phone:   (801)257-5811
         Fax:     (801) 257-6246
         Email:   john.may@teleperformance.com




                                                            29
                            Case 14-10979          Doc 1   Filed 04/29/14    Page 26 of 29




                                                                                  K. >i tinL,Lnl
      n i it I iLdit>i l iiipkit 111 ilint, iddii. s
                                                                                  unliumdir        1   Aim tint of
             nl   up] v * iLcnt trriLp rtmcnt f            N tui-L   f*] m                                -    1
                                                                                                         clitnr
                  tiidihi f mill rwiihclilm                                  ' UlSImlCI, °"»*1«»"
                                                                                     sLtufr
     KANSAS CITY SOUTHERN RAILWAY
     (KCS)
     Attn:        William Wochner - Chief Legal
                  Officer
     Addr:        427 West 12th Street
38                                                              Trade             Unliquidated          $1,231,792
                  Kansas City, MO 64105
                  USA
     Phone:       (816)983-1303
     Fax:         (816)783-1501
     Email:       wwochner@kcsouthern.com
     HEADWATERS RESOURCES INC
     Attn:        Harlan M. Hatfield - Vice
                  President, Secretary & General
                  Counsel
     Addr:        10701 S River Front Parkway
39                Suite 300                                     Trade             Unliquidated          $1,215,760
                  South Jordan, UT 84095
                  USA
     Phone:       (801) 984-9400
     Fax:         (801)984-9410
     Email:       hhatiield@headwaters.com
     TRENT WIND FARM L.P.
     Attn: President or General Counsel -
     Addr: Trent Wind Farm
                  1423 CR 131
40                Trent, TX 79561                               Trade             Unliquidated         $1,188,168
                  USA
     Phone:       (614)583-7035
     Fax:         (614) 583-1691
     Email:       clmcgarvey@aep.com
     LOWER COLORADO RIVER AUTHORITY
     Attn:        Phil Wilson - General Manager
     Addr:        Transmission Services Corp
                  Austin, TX 78703
41                                                              Trade             Unliquidated         $1,167,381
                  USA
     Phone:       (512)473-3200
     Fax:         (512)578-3520
     Email:       general.manaRer@lcra.orR
     FRISCO CONSTRUCTION SERVICES
     Attn:        Clay Thomas - Chief Executive
                  Officer
     Addr:        9550 John W. Elliott Drive,
                  Suite 106
42                                                              Trade             Unliquidated         $1,097,597
                  Frisco, TX 75033
                  USA
     Phone:       (214)975-0808
     Fax:         (214)975-0811
     Email:       cthomas@friscocs.com




                                                           10




                                                           30
                          Case 14-10979           Doc 1   Filed 04/29/14        Page 27 of 29




                                                                                      CUJUtHlf,CUl
1         N i l firclil r i i ij 1 1 n nil ito IdrtSA
                                                                                     nub lUid iced
             n1«mjluM      1,1Dl adq irtmtnt i i          N    u ii vf cl uni
                                                                                 disputed 0| SllhjCLl to   ^fsPpJ.P^ig
                  cicditri f iiiuhirmtli UiLuj
                                                                                         siiifT
         CRANE NUCLEAR INC
         Attn:    President or General Counsel
         Addr:    2825 Cobb International Blvd NW
                  Kennesaw, GA 30152
    43
                  USA
                                                                 Trade                Unliquidated         $1,062,900
         Phone:   (770) 429-4600
         Fax:     (770) 429.4750
         Email:   cinfo@cranevs.com
         AEP TEXAS NORTH COMPANY
         Attn:  Mr. Charles R. Patton - President
                  and Chief Operating Officer
         Addr:    1 Riverside Plaza
    44            Columbus, OH 43215-2372                        Trade                Unliquidated         $1,032,018
                  USA
         Phone:   (614)716-1000
         Fax:     (614)716-1823
         Email:   Mmiller@apgellc.com
         J & S CONSTRUCTION LLC
         Attn:    Jeff Grodel - Owner
         Addr:    10823 N US Highway 75
    45            Buffalo, TX 75831                              Trade                Unliquidated          $969,154
                  USA
         Phone:   (903) 322-4942
         Fax:     (903)322-1940
         FL SMIDTH AIRTECH INC
         Attn:  Mark Brancato - General Counsel
         Addr:    Cement Projects Americas
                  2040 Avenue C
    46            Bethlehem, PA 18017                            Trade                Unliquidated          $945,329
                  USA
         Phone:   (610)264-6011
         Fax:     (610)264-6170
         Email:   Mark.Brancato@flsmidth.com
         NORTHEAST TEXAS POWER LTD
         Attn:    David Petty - President
         Addr:    3163 Fm 499
                  Cumby, TX 75433
    47                                                           Trade                Unliquidated          $853,744
                  USA
         Phone:   (903) 994-4200
         Fax:     (903) 994-2747
         Email:   petty@northeasttexaspower.com
         TAGGART GLOBAL LLC
         Attn:    John Luke - General Counsel & Corp.
                  Secretary
         Addr:    c/o Forge Group Ltd
                  4000 Town Center Boulevard
    48                                                          Trade                 Unliquidated          $828,978
                  Canonsburg, PA 15317
                  USA
         Phone:   (724) 754-9800
         Fax:     (724) 754-9801
         Email:   Info@forgegroup.com



                                                          11




                                                          31
                          Case 14-10979                     Doc 1   Filed 04/29/14    Page 28 of 29




                                                                                           Continent
     N me      f i< III l c mi Ml ii iilm                tlli                          Case 14-10979          Doc 1   Filed 04/29/14       Page 29 of 29




                                 OECLARATIQNUNPER PENALTY OF PERJURY


             Pursuant to 28 U.S.C. § 1746, I, Anthony R. Horton, the duly qualified and authorized

      signatory of Energy Future Holdings Corp., declare under penalty of perjury that I have reviewed

      the foregoing list of creditors holding unsecured claims and that it is true and correct to the'best

      of my information and belief.

      Dated:t\fnj_29 2014                                     /t\K(t\^-
                                                              {Anthony R. Horton
                                                               Treasurer




f4?




                                                                                                             iir




                                                         33




  m          fegAi»fatafa: •—--"*-   -   *   •
                                                                           ^..^...^Amh